Name: 2008/451/EC: Council Decision of 16Ã June 2008 adjusting the allowances provided for in DecisionÃ 2003/479/EC and Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  labour market;  defence;  executive power and public service
 Date Published: 2008-06-18

 18.6.2008 EN Official Journal of the European Union L 158/56 COUNCIL DECISION of 16 June 2008 adjusting the allowances provided for in Decision 2003/479/EC and Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2008/451/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Union, and in particular Article 28(1) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof, Having regard to Decision 2003/479/EC (1), and in particular Article 15(7) thereof, Having regard to Decision 2007/829/EC (2), and in particular Article 15(6) thereof, Whereas: (1) Article 15(7) of Decision 2003/479/EC and Article 15(6) of Decision 2007/829/EC provide that the daily and monthly allowances shall be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of Community officials in Brussels and Luxembourg. (2) The Council, through Regulation (EC, Euratom) No 420/2008 of 14 May 2008 adjusting with effect from 1 July 2007 the remuneration and pensions of officials and other servants of the European Communities (3) and the correction coefficients applied thereto, adopted an adjustment of 1,4 % to the remuneration and pensions of Community officials, HAS DECIDED AS FOLLOWS: Article 1 1. In Article 15(1) of Decision 2003/479/EC and Article 15(1) of Decision 2007/829/EC, the amounts EUR 29,44 and EUR 117,74 shall be replaced by EUR 29,85 and EUR 119,39 respectively. 2. In Article 15(2) of Decision 2003/479/EC and in Article 15(2) of Decision 2007/829/EC the table shall be replaced by the following: Distance between place of recruitment and place of secondment (in km) Amount in EUR 0-150 0,00 > 150 76,74 > 300 136,42 > 500 221,71 > 800 358,14 > 1 300 562,80 > 2 000 673,67 3. In Article 15(4) of Decision 2003/479/EC the amount EUR 29,44 shall be replaced by EUR 29,85. Article 2 This Decision shall take effect on the first day of the month following that of its adoption. Done at Luxembourg, 16 June 2008. For the Council The President D. RUPEL (1) Council Decision 2003/479/EC of 16 June 2003 concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (OJ L 160, 28.6.2003, p. 72). Decision as repealed by Decision 2007/829/EC. (2) Council Decision 2007/829/EC of 5 December 2007 concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (OJ L 327, 13.12.2007, p. 10). (3) OJ L 127, 15.5.2008, p. 1.